DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This action is in response to the after final amendment filed May 26, 2022. Applicants arguments are persuasive due to Woo et al.(US 2019/0198851) and the instant application  being commonly owned by Samsung SDI Co., Ltd. Woo was published on June 21, 2019, whereas the present application is a national stage application of PCT Application No. PCT/KR2017/011454, filed on October 17, 2017,  and claims priority to Korean Application No. 10-2016-0141042, filed on October 27,2016. Therefore, Woo is not prior art under 35 U.S.C. 103.  The 35 U.S.C. 103 as being unpatentable over Woo et al. is withdrawn.
The finality is withdrawn and a Non- Final action appears below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5,7-8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Lim et al. (US 2008/0299450) in view of Lee et al. (US 20170170437). 
Regarding claim 1, Lim discloses a secondary battery including an electrode assembly 100, a can 200 to house the electrode assembly. The electrode assembly includes  a cathode plate 110 on a current collector 112 with cathode active a material layer 114, and an anode plate 120 on a anode current collector 122 with anode active material layer 124 [0036].  See figure 2, a cathode first active material layer 114 coated on the cathode first surface and a cathode second active material layer 114 coated on the cathode second surface.  See also  figure 2, an anode first active material layer 124 coated on the anode first surface and a anode  second active material layer 124 coated on the cathode second surface.
Lim further discloses cathode uncoated parts 116 and 118 where the cathode active material layer 112 is not formed and anode uncoated parts 126 and 128 the anode active material layer 122 is not formed [0036]. Lim further discloses a separator 130 interposed between the cathode plate and the anode plate [0036]. Lim further discloses, see figures 2 and 4,  the first surface of the separator 130 is directly adjacent to an anode non-coating portion 126 along an entire length of the anode non-coating portion from a winding end of the anode plate 120 to at least one winding turn thereof, see also figure 3. Lim further discloses, see figures 2 and 4, a second surface of the separator 130 opposite the first surface is directly adjacent to an cathode non-coating portion 116 along an entire length of the cathode non-coating portion from a winding end of the cathode  plate 110 to at least one winding turn thereof, see also figure 3. 
Lim further discloses, see figures 2 and 4, the first surface of the separator 130 being directly adjacent to the anode non-coating portion at a midplane of the electrode assembly that extends parallel to a winding axis of the  electrode assembly, and the second surface of the separator being directly adjacent to the cathode non-coating portion at the midplane. Lim further discloses, see figure 1, the anode plate has a inner circumferential tab formed at a wound front end thereof, and the cathode plate has an outer circumferential tab formed at a wound distal end thereof.  Lim further discloses, see figure 1, the inner circumferential tab and the outer circumferential tab outwardly extending thereof. 
Lim does not disclose a pouch case. Lee discloses a pouch-type secondary battery cell 100 includes a electrode assembly 30 having a plurality of electrode tabs 31 and 32 protruding therefrom and a battery case 40 (Lee:[0006]). Lee further discloses pouch type battery cell can be stacked with high integration, has high energy density per unit weight, can be manufactured at low cost, and can be easily modified (Lee:[0004]). It would have been obvious to one having ordinary skill in the art to replace the can of Lim with the pouch case of Lee , where the inner circumferential tab and the outer circumferential tab outwardly extend in order to have easy stacking, low cost, high energy density and easy modification.  (Claim 1)
Regarding claim 4, modified Lim discloses all of the limitations as set forth above in claim 1. Modified Lim further discloses  anode first  uncoated parts 128 where the anode active material layer 122 is not formed [0036].See figure 2,  the anode first uncoated portion 128 formed at a wound front end of the anode first surface. See figure 1, the inner circumferential tab is welded to anode first non-coating portion 128. (Claim 4)
Regarding claim 5, modified  Lim discloses all of the limitations as set forth above un claim 4. Modified Lim further discloses anode second uncoated parts 126 where the anode active material layer 122 is not formed [0036]. See figure 2, the anode second non-coating portion 126  is formed at a wound distal end of the cathode first surface. (Claim 5)
Regarding claim 7, modified Lim discloses all of the limitation as set forth above in claim 1. Modified Lim further discloses cathode  first uncoated parts 116  where the cathode active material layer 112 is not formed [0036]. See figure 2, the cathode first non-coating portion 116  formed at a wound distal end of the cathode first surface. See figure 1, the outer circumferential tab is welded to the cathode first non-coating portion 116. (Claim 7)
Regarding claim 8, modified  Lim discloses all of the limitations as set forth above in claim 7. Modified Lim further discloses cathode  second uncoated parts  118 where the cathode active material layer 112 is not formed [0036]. See figure 2, the cathode second non-coating portion 118 is formed at a wound front end of the cathode first surface. (Claim 8)
Regarding claim 12, modified Lim further discloses all of the limitations as set forth above in claim 1.  Modified Lim further discloses, see figure 2, the anode non- coating portion extends from a first side of the anode plate to a second side of the anode plate that is opposite the first side of the anode plate along a direction parallel to the winding axis of the electrode assembly. (Claim 12)
Regarding claim 13, modified Lim further discloses all of the limitations as set forth above in claim 12. Modified Lim further discloses, see figure 2, the cathode non-coating portion extends from a first side of the cathode plate to a second side of the cathode plate that is opposite the first side of the cathode plate  along a direction parallel to the winding axis of the electrode assembly. (Claim 13)
Regarding claim 14, modified Lim further discloses all of the limitations as set forth above in  claim 1. Modified Lim further discloses, see figure 2, the second surface of the separator is directly adjacent to the cathode non-coating portion along an entire length of the cathode non-coating portion from the winding end of the cathode plate to at least two winding turns thereof, see also figure 3. (Claim 14)
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2008/0299450), further in view of Lee et al. (US 20170170437) , as applied to claim 1 above, and further in view of Zhu et al., (US 10,340,497).
Regarding claims 2 and 3, modified Lim discloses all of the limitations as set forth above in claim 1. Modified Lim does not disclose the outer circumferential tab includes a first outer circumferential tab connected to the cathode plate, and a second outer circumferential tab outwardly extending from the pouch case while being connected to the first outer circumferential tab. Modified Lim does not disclose wherein a thickness of the second outer circumferential tab is greater than that of the first circumferential tab. Zhu, in analogous art, teaches a cell 1 comprises a positive electrode plate 11 having a positive current collector 111 and a negative electrode plate 12 having a negative current collector 121. The secondary battery comprises a first positive electrode tab 2 and a second positive electrode tab 4, one end of the first positive electrode tab 2 is fixed on and electrically connects with the positive current collector 111, the other end of the first positive electrode tab 2 extends to the outside of the cell 1 (Zhu: col.3/ L45-52; also see fig.3). The thickness of the second positive tab 4 is larger than a thickness of the first positive electrode tab 2 (Zhu: col.3/ L58-59). The thickness of the second positive electrode tab 4 can ensure the strength of the second positive electrode tab 4 itself, and because the thickness of the second positive electrode tab 4 is larger than the thickness of the first positive electrode tab 2, a thickness of cell 1 finally formed will be reduced and the energy density of cell 1 will be promoted (Zhu: col.4/ L8-16). 
It would have been obvious to one having ordinary skill in the art to add/replace the second positive electrode tab 4 and first positive electrode tab 2 of Zhu to/with the outer circumferential tab  of modified Lim in order to reduce the thickness of the cell and increase the energy density of the cell. Therefore, modified  Lim discloses the outer circumferential tab includes a first outer circumferential tab connected to the cathode plate , and a second outer circumferential tab outwardly extending from the pouch case (taught by Lee ) while being connected to the first outer circumferential tab, wherein a thickness of the second outer circumferential tab is greater than that of the first outer circumferential tab. (Claims 2 and 3)
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2008/0299450), further in view of Lee et al. (US 20170170437), as applied to claims 4 and 7 above, and further in view of Chun et al., (US 20150295270).
Regarding claim 6, modified  Lim discloses all of the limitations as set forth above in claim 4. Modified Lim does not disclose wherein the plurality of anode non-coating portions further includes an anode third non-coating portion without the anode second active material coated therein formed at a wound front end of the anode second surface. Chun  discloses a positive electrode plate  110 including a positive electrode collector having a positive electrode coating portion and a first positive electrode non-coating portion , the first positive electrode non-coating portion 115  being an exposed portion of the positive electrode collector; a negative electrode plate  120 including an negative electrode collector having a negative electrode coating portion having a negative electrode active material, the first negative electrode non-coating portion  125 being an exposed portion of the negative electrode collector (Chun:[0010]), and a separator between the positive electrode plate and the negative electrode plate (Chun:[0010]). Chun further discloses the negative electrode plate 120 may include the second negative electrode non-coating portion 126 at an end and the third negative electrode non-coating portion 127 at the other end (Chun:[0069]). 
 Chun further discloses when the first negative electrode non-coating portion 125 overlaps the first positive electrode non-coating portion 115 to where the positive electrode tab 119 is attached, although a short circuit is formed between the positive electrode plate 110 and the negative electrode plate 120 because the separator 130 shrinks or becomes damaged by heat at a portion around the positive electrode plate 110, the positive electrode tab 119 may come into contact with the first negative electrode non-coating  portion 125, see also figure 4. Therefore, the short circuit may have relatively low resistance, and thus, burning or explosions of the secondary battery 10 may be prevented (Chun:[0065]). It would have been obvious to one having ordinary skill in the art to add the  third anode uncoated portions  of Chun to the anode plate  of modified Lim in order to  prevent a short circuit in the battery and therefore  improve the safety of the battery, as shown by Chun. 
Modified Lim does not disclose the anode third non-coating portion  (taught by Chun) is  formed at a wound front end of the anode plate second surface. However, it is well within the artisan’s skill to place the plurality of anode second uncoated portion and the anode third uncoated portion in different shapes, sizes and positions across the current collector in order to improve material loading and power discharge. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). (Claim 6)
Regarding claim 9, modified Lim discloses all of the limitations as set forth above in claim 7. Modified Lim does not disclose wherein the plurality of cathode non-coating portions further includes an cathode third non-coating portion without the cathode second active material coated therein formed at a wound distal  end of the cathode second surface. Chun further discloses  the positive electrode plate 110 may further includes a second positive electrode non-coating portion 116 at an end thereof and a third positive electrode non-coating portion 117 at the other end (Chun: [0053]), see also figure 4. Therefore, the short circuit may have relatively low resistance, and thus, burning or explosions of the secondary battery 10 may be prevented [0065].It would have been obvious to one having ordinary skill in the art to add the  third cathode uncoated portions of Chun  to the cathode plate  of modified Lim in order to  prevent a short circuit in the battery and therefore  improve the safety of the battery, as shown by Chun. 
 Modified Lim not disclose the cathode third non-coating portion (taught by Chun)  is formed at  a wound distal end of the cathode plate second surface.  However, it is well within the artisan’s skill to place the plurality of anode second uncoated portion and the anode third uncoated portion in different shapes, sizes and positions across the current collector in order to improve material loading and power discharge. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).   (Claim 9)
Allowable Subject Matter
Claims 10-11 are allowed. 
 See Reasons for Allowance in action mailed September 17, 2021.  Lim, Lee  and Chun, alone, or in combination do not teach the claimed invention of claims 10 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed May 26, 2022 ,  have been fully considered and are persuasive.  The 35 U.S.C. 103 as being unpatentable over Woo et al. has been withdrawn. 
Finality  has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722